Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.
Claims 5, 10 and 15 are cancelled.
Applicant’s amendment including amended claims filed on 01/12/2021 has been entered.
Claim objections and claim rejections under 35 U.S.C. 112(b) have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a rewritable non-volatile memory module being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, generating a first error correction code (ECC) corresponding to the first data according to a first error correction encoding operation; receiving second data; generating a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the second ECC comprises a first partial ECC and a second partial ECC; writing the first data to a data bit area of a first physical programming unit among the physical programming units and writing the first ECC and the second partial ECC of the second ECC to a redundant bit area of the first physical programming unit; and writing the second data to a data bit area of a second physical programming unit among the physical programming units and writing the first partial ECC of the second ECC to a redundant bit area of the second physical programming unit, wherein the number of bits of the first ECC is different from the number of bits of the second ECC, wherein the first physical 
The prior art of record Liang (US 20140337681 A1, “DATA WRITING METHOD, MEMORY STORAGE DEVICE, AND MEMORY CONTROLLER”) teaches that a data writing method, a memory storage device, and a memory controller for controlling a rewritable non-volatile memory module are provided. The rewritable non-volatile memory module includes at least one memory chip, and each memory chip includes a plurality of physical erasing units. The data writing method includes following steps. A data is written into at least one first physical erasing unit. A first error correction code and a second error correction code are respectively generated according to the data, where a number of bits correctable to the second error correction code is greater than a number of bits correctable to the first error correction code. The second error correction code is written into a second physical erasing unit. The first physical erasing unit and the second physical erasing unit belong to the same memory chip. Thereby, the memory space can be efficiently used (abstract).
However Liang does not explicitly teach a rewritable non-volatile memory module being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, generating a first error correction code (ECC) corresponding to the first data according to a first error correction encoding operation; receiving second data; generating a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the second ECC comprises a first partial ECC and a second partial ECC; writing the first data to a data bit area of a first physical programming unit among the physical programming units and writing the first ECC and the second partial ECC of 

Radke (US 20130238958 A1, “APPARATUSES AND METHODS INCLUDING ERROR CORRECTION CODE ORGANIZATION”) teaches apparatuses and methods having first memory cells, a first access line configured to access the first memory cells, second memory cells, and a second access line configured to access the second memory cells. One of such apparatuses can include a controller configured to cause data to be stored in a memory portion of the first memory cells, to cause a first portion of an error correction code associated with the data to be stored in another memory portion of the first memory cells, and to cause a second portion of the error correction code to be stored in the second memory cells (abstract).
However Radke (US 20130238958 A1) does not explicitly teach a rewritable non-volatile memory module being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, generating a first error correction code (ECC) corresponding to the first data according to a first error correction encoding operation; receiving second data; generating a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the second 

Radke (US 20090019321 A1, “ERROR CORRECTION FOR MEMORY”) teaches that methods and devices operate to apply and provide differing levels of error correction within a multi-level, non-volatile memory. In an example, the differing level of error correction is provided within one page of a row of multi-level cells relative to other pages stored within the same row of multi-level cells (abstract).
However Radke (US 20090019321 A1) does not explicitly teach a rewritable non-volatile memory module being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, generating a first error correction code (ECC) corresponding to the first data according to a first error correction encoding operation; receiving second data; generating a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the second ECC comprises a first partial ECC and a second partial ECC; writing the first data to a data bit 

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-4 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 6, the prior arts of record do not teach a rewritable non-volatile memory module being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, wherein the memory management circuit is configured to receive first data and generate a first ECC corresponding to the first data according to a first error correction encoding operation, wherein the memory management circuit is configured to receive second data and generate a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the second ECC comprises a first partial ECC and a second partial ECC, wherein the 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 6 is allowable over the prior arts of record. Claims 7-9 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 11, the prior arts of record do not teach a rewritable non-volatile memory module, being a triple-level cell (TLC) NAND flash memory module and comprising a plurality of physical programming units, which are grouped into lower physical programming units, center physical programming units and upper physical programming units, a reliability of the lower physical programming units and a reliability of the center physical programming units are higher than a reliability of the upper physical programming units, wherein the memory control circuit unit is configured to receive first data and generate a first ECC corresponding to the first data according to a first error correction encoding operation, wherein the memory control circuit unit is configured to receive second data and generate a second ECC corresponding to the second data according to a second error correction encoding operation, wherein the 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 11 is allowable over the prior arts of record. Claims 12-14 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-4, 6-9 and 11-14 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramaraju et al. (US 20160080002 A1, pub. date: March 17, 2016) disclose systems and methods for adaptive error correction codes (ECCs) for electronic memories. In some embodiments, a memory device, may include a first memory having a plurality of address locations, each of the plurality of address locations having a number of storage bits configured to store data and one or more error correction bits corresponding to the data; and a second memory distinct from the first memory, the second memory having a plurality of entries, each of the plurality of entries configured to store one or more operation code bits relating to data stored at a corresponding address location in the first memory, the one or more operation code bits identifying an error correction scheme used to generate the one or more error correction bits at the corresponding address location in the first memory (abstract).

HIRANO (US 20140380117 A1, pub. date: December 25, 2014) discloses a data transfer unit includes a page buffer to latch data of a normal bit line connected to a normal memory cell, a second page buffer to latch data of a parity bit line connected to a parity memory cell, and a third page buffer that is first replaced when the first page buffer is defective or when the second page buffer is defective. ECC Bus_1 is connected to the first, second, and third page buffers, respectively, and Data Bus_1 is connected to the first and third page buffers (abstract).

Yang (US 20110239082 A1, pub. date: September 29, 2011) discloses a method for enhancing error correction capability of a controller of a memory device without increasing an Error Correction Code (ECC) engine encoding/decoding bit count includes: regarding a plurality of rows of a data bit array, respectively calculating a plurality of first parity codes; regarding a plurality of sets of columns of the data bit array, respectively calculating a plurality of second 

Li et al. (Realizing Unequal Error Correction for NAND Flash Memory at Minimal Read Latency Overhead, IEEE, Journal Article, Volume: 61, Issue 5, pp 354-358, Year: 2014) disclose a design strategy to implement unequal error correction through concatenated coding, which can well match the unequal error rates among different types of pages at minimal memory read latency penalty (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111